IN THE SUPREME COURT OF THE STATE OF NEVADA


                 BETTY CHAN; AND ASIAN                                  No. 82208
                 AMERICAN REALTY & PROPERTY
                 MANAGEMENT,
                 Appellants/Cross-Respondents,                              FILF
                 vs.
                 WAYNE WU; JUDITH SULLIVAN;                                 SEP 1 5 2022
                 NEVADA REAL ESTATE CORP.; AND                           ELIZADETH A. BROWN
                                                                       CLERK F VIPREME COURT
                 JERRIN CHIU,                                          EY
                                                                             CiEPUTY CLE
                 Res • ondents/Cross-A ellants.

                                         ORDER OF AFFIRMANCE
                              This is an appeal and cross-appeal from a judgment, certified
                 as final under NRCP 54(b), in an action to vacate an arbitration award.
                 Eighth Judicial District Court, Clark County; Eric Johnson, Judge.'
                              Betty Chan and Wayne Wu both claimed to be entitled to a
                 roughly $14,000 real estate commission.2 They submitted the dispute to an
                 arbitration panel of the Greater Las Vegas Association of Realtors
                 (GLVAR). Following a hearing, the panel awarded Wu 75 percent of the
                 commission and Chan the rernaining 25 percent.
                              Chan then moved in district court to vacate the panel's award.3
                 On September 18, 2018, the district court entered an order denying Chan's
                 motion and instead confirming the panel's award.



                        'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                 is not warranted.

                       Hereafter, we refer to appellants/cross-respondents collectively as
                       2

                 "Chan" and respondents/cross-appellants collectively as "Wu."

                      3Chan had previously filed a complaint in district court, and Wu filed
                 a counterclaim for abuse of process. The litigation was stayed pending

SUPREME COURT
      OF
    NEVADA


(0) lum
                                                                                     al,P. -2 89qa
     :40:1,PI.
                             Wu then sought attorney fees based on a provision in the

                 Agreement to Arbitrate to which both Wu and Chan were bound. On March
                 22, 2019, the district court entered an order awarding Wu roughly $21,000
                 in attorney fees.    Chan attempted to appeal that order, but this court

                 dismissed the appeal as jurisdictionally defective. See Chan v. Wu, Docket
                 No. 78666, 2020 WL 2510925 (Nev. May 14, 2020) (Order Dismissing
                 Appeal).
                             On November 23, 2020, the district court entered an order that
                 (1) awarded Wu roughly an additional $36,000 in attorney fees that he had
                 incurred with respect to the previously dismissed appeal, and (2) granted
                 surnmary judgment for Chan on Wu's abuse-of-process counterclaim. The
                 district court also certified that order as final under NRCP 54(b). Chan has
                 appealed, challenging the September 2018 order confirming the arbitration
                 panel's award, as well as the two orders awarding attorney fees. Wu has
                 cross-appealed, challenging the November 2020 order insofar as it granted
                 summary judgment for Chan on the abuse-of-process counterclaim.
                             Appeal
                             Chan first contends that the district court erred in confirming
                 the arbitration award. C'f. Washoe Cty. Sch. Dist. v. White, 133 Nev. 301,
                 303, 396 P.3d 834, 838 (2017) ("This court reviews a district court's decision
                 to vacate or confirm an arbitration award de novo."). In particular, she
                 contends that the arbitration panel's award both (1) manifestly disregarded
                 the law and (2) was arbitrary and capricious. See id. at 306, 396 P.3d at
                 839 ("There are two common-law grounds recognized in Nevada under
                 which a court may review private binding arbitration awards: (1) whether


                 resolution of the arbitration but was ultimately renewed by Chan after the
                 arbitration panel's decision.

SUPR EME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                    the award is arbitrary, capricious, or unsupported by the agreement; and
                    (2) whether the arbitrator manifestly disregarded the law.")."
                                For support, Chan contends that the "procuring cause doctrine"
                    prohibits the splitting of a real estate commission. This court has resolved
                    numerous issues implicating the procuring cause doctrine and, as Chan
                    observes, all those decisions appear to have presupposed that there can be
                    only one procuring cause. See, e.g., Carrigan v. Ryan, 109 Nev. 797, 801-02,

                    858 P.2d 29, 32 (1993) ("To be the procuring cause of a sale, a broker must
                    'set in motion a chain of events which, without break in their continuity,
                    cause the buyer and seller to come to terms as the proximate result of his
                    or her peculiar activities." (quoting Binder v. Levy Realty Co., 106 Nev. 221,
                    225, 790 P.2d 497, 500 (1990))); Atwell v. Sw. Secs., 107 Nev. 820, 825, 820
                    P.2d 766, 769 (1991) ("To be entitled to a broker's commission, [the broker]
                    must . . . show that he was the procuring cause of the sale."); Bartsas Realty,
                    Inc. v. Leuerton, 82 Nev. 6, 9, 409 P.2d 627, 629 (1966) ("Faced with
                    competing brokers, a court must decide which was the 'procuring' or
                    'inducing' cause of the sale.    That broker is entitled to a commission,
                    irrespective of who makes the actual sale or terms thereof." (internal
                    citations omitted)). However, Chan has not identified a case in which this
                    court has addressed the specific issue of whether there can be more than
                    one procuring cause, much less a case in which this court has held that there



                          "Chan also contends that, under NRS 38.241(1)(d), the arbitration
                    panel exceeded its powers. We disagree, as the panel undisputedly had the
                    authority under the Agreement to Arbitrate to determine how the
                    commission should be distributed. See White, 133 Nev. at 304, 396 P.3d at
                    838 ("[T]he question is whether the arbitrator had the authority under the
                    agreement to decide an issue, not whether the issue was correctly decided."
                    (internal quotation marks omitted)).

SUPREME COURT
        OF
     NEVA DA
                                                           3
(0) 1947A


                ,
                 cannot be more than one procuring cause.5           Accordingly, we are not

                 persuaded that the arbitration panel's decision to split the commission was
                 a manifest disregard of the law. See WPH Architecture, Inc. v. Vegas VP,
                 LP, 131 Nev. 884, 890, 360 P.3d 1145, 1149 (2015) ("In determining whether
                 an arbitrator has manifestly disregarded the law, the issue is not whether
                 the arbitrator correctly interpreted the law, but whether the arbitrator,
                 knowing the law and recognizing that the law required a particular result,
                 simply disregarded the law." (internal quotations omitted)). Relatedly, we
                 are not persuaded that the panel's decision to split the commission 75/25
                 percent was arbitrary or capricious, as the panel may have concluded that
                 Wu was 75 percent responsible for consummating the transaction and Chan
                 was 25 percent responsible for consummating the transaction.6 See White,
                 133 Nev. at 308, 396 P.3d at 841 ("The arbitrary-and-capricious standard
                 does not permit a reviewing court to vacate an arbitrator's award based on
                 a misinterpretation of the law. Instead, a court's review of the arbitrary and
                 capricious standard is limited to whether the arbitrator's findings are
                 supported by substantial evidence in the record." (internal alterations,
                 citation, and quotation marks omitted)). Accordingly, we affirm the district
                 court's September 2018 order confirming the panel's arbitration award.
                               Chan next contends that the district court erroneously
                 awarded attorney fees by misconstruing the Agreement to Arbitrate. Cf.


                       5 Nor do we intend to rnake such a holding in this case. Cf. NRAP
                 36(c)(2) ("An unpublished disposition ... does not establish mandatory
                 precedent . . . .").

                       6In this, we note that the transcript of the arbitration hearing is not
                 in the record. We recognize that Chan requested it from GLVAR and that
                 her requests were denied. Relatedly, Chan's August 27, 2022, motion is
                 granted.

SUPREME COURT
           OF
        NEVADA
                                                       4
( 0,   1947A
                Thomas v. City of N. Las Vegas, 122 Nev. 82, 90, 127 P.3d 1057, 1063 (2006)
                ("[W]hen the attorney fees matter implicates questions of law, the proper
                review is de novo."); In re Arnerco Derivative Litig., 127 Nev. 196, 211, 252
                P.3d 681, 693 (2011) ("We apply de novo review to contract interpretation
                issues."). As relevant here, the Agreement to Arbitrate provides:
                            In the event I do not comply with the award and it
                            is necessary for any party to obtain judicial
                            confirmation and enforcement of the award against
                            me, I agree to pay that party costs and reasonable
                            attorney's fees incurred in obtaining such
                            confirmation and enforcement.
                Chan contends that she did comply with the award but simply challenged
                it, in that the $14,000 commission was never in her possession and she
                therefore did not wrongfully retain any of the commission.        Chan also

                contends that it was not necessary for Wu to "obtain judicial confirmation
                and enforcement of the award" because Wu did not formally file a motion to
                confirm the award and because Wu requested that the district court award
                him the full commission.
                            We disagree with both arguments. First, we are not persuaded
                that Chan could have simultaneously "compl[ied]" with the award while
                challenging its validity in district court.     See Comply, Black's Law

                Dictionary (11th ed. 2019) (defining "comply" as "No do what is required or
                requested; to conform, submit, or adapt to (a command demand,
                requirement, etc.)").   Chan's second argument is likewise unavailing
                because although Wu did not formally file a motion to confirm the award,
                he was forced to oppose Chan's motion to vacate the award, and he did so
                by expressly stating "[t]he Award must be confirmed." To the extent that
                Wu asked the district court to award him the full commission, such requests
                were made either as an alternative to confirming the award or were made

SUPREME COURT
        OF
     NEVADA
                                                     5
(01 19479
                    before the arbitration took place. Accordingly, we agree with the district
                    court that Wu was entitled to attorney fees under the Agreement to
                    Arbitrate.     We therefore affirm the district court's March 2019 and
                    November 2020 orders insofar as they awarded Wu attorney fees.7
                                 With respect to the November 2020 order, Chan also argues
                    that this court summarily denied a request for attorney fees in the previous
                    appeal that we dismissed for lack of jurisdiction, and that the law-of-the-
                    case doctrine prohibited the district court from awarding attorney fees that
                    Wu incurred with respect to that appeal. We are not persuaded that the
                    law-of-the-case doctrine is applicable, as our previous denial of attorney fees
                    contained no discussion of the merits of Wu's request and was not intended

                    to preclude the district court from awarding those same fees. See Recontrust
                    Co. v. Zhang, 130 Nev. 1, 8, 317 P.3d 814, 818 (2014) ("Normally, for the
                    law-of-the-case doctrine to apply, the appellate court must actually address
                    and decide the issue explicitly or by necessary implication." (internal
                    quotation marks omitted)); see also Liu v. Christopher Homes, LLC, 130
                    Nev. 147, 151, 321 P.3d 875, 877 (2014) (reviewing de novo the
                    interpretation of this court's previous dispositions).       Accordingly, the

                    district court was not precluded from awarding the November 2020 fees.
                    Consistent with the foregoing, we affirm the orders that Chan challenges
                    on appeal.




                          7 Chan  contends that the district court improperly awarded attorney
                    fees to respondent/cross-appellant Jerrin Chiu because he was not a party
                    to the arbitration. However, Chan has not identified any portion of
                    counsel's billing records that was devoted solely to Chiu, so there is no basis
                    for reversing any portion of the awards with respect to that contention.

SUPREME COURT
       OF
    NEVADA
                                                          6
WI 1947A    45Dc>
                                  Cross-appeal
                                  The district court granted summary judgment for Chan on Wu's

                      abuse-of-process counterclaim. In doing so, the district court reasoned that
                      Chan "had a right to file the civil Complaint." Wu contends that despite
                      Chan's right to file her complaint, he produced evidence that, when viewed

                      in the light most favorable to him, creates questions of material fact as to
                      the viability of his abuse-of-process claim. Cf. Wood v. Safeway, Inc., 121
                      Nev. 724, 729, 121 P.3d 1026, 1029 (2005) ("[W]hen reviewing a motion for
                      summary judgment, the evidence, and any reasonable inferences drawn
                      from it, must be viewed in a light most favorable to the nonmoving party.").
                                  "[T]he elements of an abuse of process claim are: (1) an ulterior
                      purpose by the defendants other than resolving a legal dispute, and (2) a
                      willful act in the use of the legal process not proper in the regular conduct
                      of the proceeding." LaMantia v. Redisi, 118 Nev. 27, 30, 38 P.3d 877, 879
                      (2002). While we agree with Wu that it is reasonable to infer an ulterior
                      motive from Chan's February 5, 2016, email, we are not persuaded that Wu
                      has introduced evidence sufficient to create a question of material fact as to
                      the second element.    In support of that element, Wu relies on (1) Chan
                      having filed the complaint before initiating arbitration in order to allegedly
                      gain an advantage in arbitration; (2) Chan failing to pursue her claims or
                      seek discovery against KB Homes, which is not a party to this appeal; and
                      (3) Chan filing the previous appeal that was dismissed as jurisdictionally
                      defective. With respect to Wu's first piece of evidence, it is unclear what
                      advantage Chan was seeking, as Wu filed his own abuse-of-process
                      counterclaim before he moved to dismiss Chan's complaint pending
                      arbitration, which seemingly negates any inapropriety that could be inferred

                      from Chan's action. With respect to Wu's second piece of evidence, although


SUPREME COURT
         OF
     NEVADA
                                                            7
(01 I g47A    0041.
                it is troubling that Chan did not seek to procure the purported registration
                card from KB Homes, we do not believe that this necessarily amounts to a
                "willful act in the use of the legal process not proper in the regular conduct
                of the proceeding."   Id.    With respect to Wu's third piece of evidence,
                although Wu characterizes the appeal as "frivolous" and this court
                ultimately dismissed it as jurisdictionally defective, Chan had reasonable
                grounds to believe that at least one of the orders challenged in that appeal
                was substantively and timely appealable.         Consequently, we are not
                persuaded that Wu produced evidence sufficient to create a question of
                material fact as to the second element of his abuse-of-process counterclaim.
                We therefore affirm the district court's summary judgment as to that
                counterclaim. Consistent with the foregoing, we
                            ORDER the judgments of the district court AFFIRMED.8




                                      --9     4)  CrSi
                                            arraguirre S   rma.a"


                                             J.                                       , Sr.J.
                Cadish



                cc:   Hon. Eric Johnson, District Judge
                      Frizell Law Firm, PLLC
                      Blackrock Legal, LLC
                      Eighth District Court Clerk




                      8The Honorable Mark Gibbons, Senior Justice,      participated in the
                decision of this matter under a general order of assignment.

SUPREME COURT
         OF
     NEVADA
                                                      8
((J) 19¢7A